UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-30858 VALCENT PRODUCTS INC. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant's name into English) Alberta, Canada (Jurisdiction of incorporation or organization) 789 West Pender Street, Suite 1010, Vancouver, British Columbia V6C 1H2 (Address of principal executive offices) George Orr 789 West Pender Street, Suite 1010, Vancouver, B.C. Canada V6C 1H2
